Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 1 of 28 PageID #: 216




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 JOSEPH TIGANO, III,
                                                                MEMORANDUM & ORDER
                                 Plaintiff,                       19-CV-3337 (PKC) (PK)

                   - against -

 UNITED STATES OF AMERICA,
 TERRANCE P. FLYNN, in his individual
 capacity as the U.S. Attorney for the Western
 District of New York, WILLIAM J. HOCHUL,
 JR., in his individual capacity as the U.S.
 Attorney for the Western District of New York,
 JOHN/JANE DOE #1, in his/her individual as
 an employee of the United States Marshals
 Service, and JOHN/JANE DOE #2, in his/her
 individual capacity as an employee of the Court
 Reporters of the Western District of New York,

                                 Defendants.
 -------------------------------------------------------x
 PAMELA K. CHEN, United States District Judge:

         This case arises out of the seven-year pre-trial detention of Plaintiff Joseph Tigano, III. On

 January 23, 2018, after ordering Plaintiff released, the Second Circuit issued a decision finding

 that his right to a speedy trial had been violated by this extraordinarily long pre-trial period. After

 the Circuit reversed Plaintiff’s conviction, Plaintiff brought this suit under the Federal Tort Claims

 Act (“FTCA”), 28 U.S.C. § 2674 et seq., and Bivens v. Six Unnamed Known Agents of Fed. Bureau

 of Narcotics, 403 U.S. 388 (1971) (“Bivens”), against the United States of America, Terrence P.

 Flynn, and William J. Hochul, Jr., U.S. Attorneys for the Western District of New York

 (collectively, “Defendants”).1 Defendants now move to dismiss Plaintiff’s Amended Complaint.

 For the reasons set forth herein, the Court grants Defendants’ motion to dismiss.



         1
         The Court notes that although the federal criminal prosecution out of which this FTCA
 action emanates occurred in the Western District of New York, venue is proper in this district
                                                            1
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 2 of 28 PageID #: 217




                                          BACKGROUND2

 I.     Factual Background

        The Amended Complaint, as well as the Second Circuit’s decision in United States v.

 Tigano, 880 F.3d 602, 605–10 (2d Cir. 2018), details the extensive pre-trial history of Plaintiff’s

 criminal case. The Court therefore assumes the parties’ familiarity with this history. In brief,

 however, Plaintiff and his father, Joseph Tigano, Sr., were arrested on July 11, 2008 at their home

 on charges related to a marijuana growing enterprise. (Am. Compl., Dkt. 14, ¶ 14.) Plaintiff was

 remanded into custody, while his father was subsequently released on bail. (Id. ¶¶ 15, 23.)

 Plaintiff insisted verbally on the record at multiple court conferences over the ensuing years that

 he desired a trial and did not waive his right to speedy trial. (See id., ¶¶ 23, 25, 53.) Nevertheless,

 his case faced delay after delay, including (non-exhaustively) the following:

           In 2009, the district court granted Plaintiff’s father’s request for an extension on pretrial
            motions filed by the father and the corresponding motion hearing without alerting
            Plaintiff. (Id. ¶ 24.) Plaintiff then commenced a hunger-strike when he was not
            transported to court on the original hearing date because he believed the district court
            had forgotten him. (Id.)

           Plaintiff was forced to undergo three separate competency evaluations, each of which
            concluded that Plaintiff was fit to stand trial. (See id. ¶¶ 25–29; id. ¶¶ 33–36; id.
            ¶¶ 55–61). Two of the examinations were ordered sua sponte by the presiding judge
            and the third was requested by Plaintiff’s defense counsel. (Id.) All appear to have
            been prompted by Plaintiff’s commitment to going to trial. (Id.)




 because Plaintiff now resides here. (See Amended Complaint (“Am. Compl.”), Dkt. 14, ¶ 3.)
 “Under the relevant provisions of the FTCA governing venue, the Government can be sued ‘in the
 judicial district where the plaintiff resides or wherein the act or omission complained of occurred.”’
 Ruiz ex rel. E.R. v. United States, No. 13-CV-1241 (KAM) (SMG), 2014 WL 4662241, at *10
 (E.D.N.Y. Sept. 18, 2014) (quoting 28 U.S.C. § 1402(b)).
        2
          For purposes of this Memorandum & Order, the Court assumes the truth of Plaintiff’s
 non-conclusory factual allegations. Kiobel v. Royal Dutch Petroleum Co., 621 F.3d 111, 123 (2d
 Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)).

                                                   2
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 3 of 28 PageID #: 218




           Plaintiff also experienced delays in his transportation to and from the competency
            evaluations: the United States Marshals Service (“USMS”) took over 20 days to
            transport Plaintiff to his initial evaluation and more than a month to return him from
            that evaluation (id. ¶¶ 26, 29), and later took 45 days to transport Plaintiff to his third
            evaluation (id. ¶ 57). Then, in 2014, while Plaintiff was awaiting transfer following
            the third evaluation, and after Plaintiff had already been in detention for almost six
            years, “[t]he USMS seem[ed] to have lost track of [Plaintiff] . . . , such that two pretrial
            conferences were held without any movement on the case and another was adjourned
            because [Plaintiff] was absent and the date of his return [from the facility where the
            third evaluation was conducted] remained uncertain.” Tigano, 880 F.3d at 610.
            Plaintiff was finally returned to the court on July 30, 2014, three months after he was
            released from medical hold on May 2, 2014. Id.; (see also Am. Compl., Dkt. 14, ¶ 61).

           The presiding district judge referred Plaintiff’s pre-trial motions to multiple magistrate
            judges, causing confusion and delay in their resolution as the judges were unclear of
            who was responsible. (Id. ¶¶ 37–41.) There were also a variety of other pretrial motion
            and discovery delays, as well as multiple delays due to the court’s congested schedule.
            (Id. ¶¶ 42, 46); Tigano, 880 F.3d at 615.

           Court reporters took an extremely long time to provide transcripts,3 including, in one
            instance, 2,194 days to produce the transcript of Plaintiff’s arraignment, and, in another,
            117 days to produce a transcript that the parties needed in order to complete briefing
            on a motion, thus delaying the filing of motion papers by roughly four months. (Am.
            Compl., Dkt. 14, ¶¶ 44–45); Tigano, 880 F.3d at 608, 614 n.3.

           The government requested multiple adjournments for the purpose of plea negotiations,
            and repeatedly failed to provide a written agreement despite promising one. (Am.
            Compl., Dkt. 14, ¶¶ 48–51.) Ultimately, the “government waited nearly a year to
            present [Plaintiff with] a written plea offer,” in part because the Assistant United States
            Attorney (“AUSA”) assigned to Plaintiff’s case “was involved in a major criminal trial”
            and Plaintiff’s case “had taken a definitive back seat within the U.S. Attorney’s office.”
            Tigano, 880 F.3d at 609. Plea negotiations also dragged because the government
            demanded that Plaintiff and his father plead in a “two-for-one” deal, a condition the
            government ultimately abandoned. (Am. Compl., Dkt. 14, ¶¶ 48–51.)

        Plaintiff also moved to have his case severed from his father’s so that he could get a speedy

 trial, but the district court denied his motion. (Id. ¶ 33.) In January 2015, Plaintiff’s case was



        3
          Plaintiff identifies only court reporters as being responsible for the delay in the production
 of transcripts. While, as it must, the Court accepts as true the Amended Complaint’s factual
 allegations, the Court notes that Plaintiff’s identification of court reporters as being solely
 responsible for the delay in producing transcripts borders on a conclusory allegation, since there
 are other persons or reasons that could have contributed to such delays.
                                                   3
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 4 of 28 PageID #: 219




 transferred to Judge Elizabeth A. Wolford, United States District Judge for the Western District of

 New York. (Id. ¶ 65.) Plaintiff was finally tried in May of that year and convicted on five of the

 six counts charged. (Id. ¶¶ 18–19); Tigano, 880 F.3d at 605. He had been incarcerated in local

 jails from the time of his arrest until his conviction. (Am. Compl., Dkt. 14, ¶ 16.) Plaintiff was

 sentenced to 20 years’ imprisonment, the mandatory minimum. (Id. ¶ 19.) Plaintiff appealed, and

 on November 15, 2017, the Circuit overturned his conviction and ordered him released, following

 up with a full decision on January 23, 2018. (Am. Compl., Dkt. 14, ¶¶ 20–21.) The Circuit’s

 opinion overturning Plaintiff’s conviction on speedy-trial grounds noted that the pretrial detention

        appears to be the longest ever experienced by a defendant in a speedy trial case in
        the Second Circuit. [Plaintiff]’s experience is an extreme outlier even among the
        severe examples found within Sixth Amendment case law. Yet no single,
        extraordinary factor caused the cumulative seven years of pretrial delay. Instead,
        the outcome was the result of countless small choices and neglects, none of which
        was individually responsible for the injustice suffered by [Plaintiff], but which
        together created this extreme instance of a Sixth Amendment violation. A review
        of the procedural history reveals that [Plaintiff] was the victim of poor trial
        management and general indifference at every level toward this low-priority
        defendant in a straightforward case.

 Tigano, 880 F.3d at 606.

 II.    Procedural History
        On June 5, 2019, roughly a year-and-a-half after his release, Plaintiff filed this case,

 bringing a variety of Bivens and FTCA claims against Defendants. (See generally Complaint, Dkt.

 1.) On August 19, 2019, Defendants filed a pre-motion conference letter seeking to dismiss the

 Complaint (Dkt. 10), and the Court held a pre-motion conference on October 11, 2019, at which it

 set a schedule for Plaintiff to file his amended complaint and for Defendants to file their motion to

 dismiss (10/11/19 Minute Entry). Plaintiff filed the Amended Complaint on October 29, 2019,

 alleging nine claims against the United States under the FTCA and six Bivens claims each against

 Defendants Flynn and Hochul, as well as against a John or Jane Doe employee of the USMS, and



                                                  4
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 5 of 28 PageID #: 220




 a John or Jane Doe employee of the Court Reporters of the Western District of New York, for a

 total of thirty-three claims. (Am. Compl., Dkt. 14, ¶¶ 70–281.) After several extensions, the

 instant motion to dismiss was fully briefed on May 29, 2020. (Dkts. 22–25.)

                                       LEGAL STANDARD

 I.     Motions Under Fed. R. Civ. P. 12(b)(1)

        “A case is properly dismissed for lack of subject matter jurisdiction under [Federal Rule of

 Civil Procedure] 12(b)(1) when the district court lacks the statutory or constitutional power to

 adjudicate it.” Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). “When a defendant

 moves to dismiss for lack of standing, our standard of review depends on whether the defendant

 brings a ‘facial’ challenge, ‘based solely on the allegations of the complaint’ or a ‘fact-based’

 challenge, ‘proffering evidence beyond the [p]leading.’” Sonterra Capital Master Fund Ltd. v.

 UBS AG, 2020 WL 1544478, at *2 (2d Cir. Apr. 1, 2020) (quoting Carter v. HealthPort Techs.,

 LLC, 822 F.3d 47, 56–57 (2d Cir. 2016)). “In a fact-based challenge, a defendant must proffer

 evidence beyond what is alleged in or attached to the complaint.” Amaya v. Ballyshear LLC, 340

 F. Supp. 3d 215, 219 (E.D.N.Y. 2018) (citing Robinson v. Gov’t of Malaysia, 269 F.3d 133, 140

 n.6 (2d Cir. 2001)). “In opposition to such a motion, the plaintiff[] will need to come forward with

 evidence of [his] own to controvert that presented by the defendant . . . .” Carter, 822 F.3d at 57.

 Or, a plaintiff “may instead rely on the allegations in their pleading if the evidence proffered by

 the defendant is immaterial because it does not contradict plausible allegations that are themselves

 sufficient to show standing.” Katz v. Donna Karan Co., L.L.C., 872 F.3d 114, 119 (2d Cir. 2017)

 (internal quotation marks, alterations, and citation omitted). “[W]here jurisdictional facts are

 placed in dispute, the court has the power and obligation to decide issues of fact by reference to

 evidence outside the pleadings, such as affidavits.”      Tandon v. Captain’s Cove Marina of

 Bridgeport, Inc., 752 F.3d 239, 243 (2d Cir. 2014) (quoting APWU v. Potter, 343 F.3d 619, 627
                                                  5
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 6 of 28 PageID #: 221




 (2d Cir. 2003)). “[T]he party asserting subject matter jurisdiction ‘has the burden of proving by a

 preponderance of the evidence that it exists.’” Id. (quoting Makarova, 201 F.3d at 113).

 II.     Motions Under Fed. R. Civ. P. 12(b)(6)

         To survive a motion to dismiss pursuant to Rule 12(b)(6), “a complaint must contain

 sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

 Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

 has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly,

 550 U.S. at 556). “The plausibility standard is not akin to a ‘probability requirement,’ but it asks

 for more than a sheer possibility that a defendant has acted unlawfully.” Id. (citation omitted).

         “Determining whether a complaint states a plausible claim for relief” is “a context-specific

 task that requires the reviewing court to draw on its judicial experience and common sense.” Id.

 at 679 (citation omitted); see also Rothstein v. UBS AG, 708 F.3d 82, 94 (2d Cir. 2013). In

 addressing the sufficiency of a complaint, courts are required to accept the well-pleaded factual

 allegations contained within the complaint as true, see Bldg. Indus. Elec. Contractors Ass’n v. City

 of New York, 678 F.3d 184, 187 (2d Cir. 2012), but “need not credit conclusory statements

 unsupported by assertions of facts or legal conclusions and characterizations presented as factual

 allegations,” In re Livent, Inc. Noteholders Sec. Litig., 151 F. Supp. 2d 371, 404 (S.D.N.Y. 2001)

 (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). Additionally, “a court need not feel

 constrained to accept as truth conflicting pleadings that make no sense, or that would render a

 claim incoherent, or that are contradicted either by statements in the complaint itself or by

 documents upon which its pleadings rely, or by facts of which the court may take judicial notice.”

 Id. at 405–06 (citing Hirsch v. Arthur Andersen & Co., 72 F.3d 1085, 1095 (2d Cir. 1995)).



                                                    6
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 7 of 28 PageID #: 222




                                           DISCUSSION

 I.     Prosecutorial Immunity and Plaintiff’s Bivens Claims Against Defendants Flynn
        and Hochul

        As a preliminary matter, Defendants Flynn and Hochul contend that they are entitled to

 absolute immunity on Plaintiff’s Bivens claims against them.4 Prosecutors performing core

 prosecutorial functions are entitled to absolute immunity from suit, see Warney v. Monroe Cnty.,

 587 F.3d 113, 120–21 (2d Cir. 2009) (citing Imbler, 424 U.S. at 430–31), “because their

 prosecutorial activities are ‘intimately associated with the judicial phase of the criminal process,

 and thus [are] functions to which the reasons for absolute immunity apply with full force,’”

 Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010) (alteration in original) (quoting Imbler, 424 U.S.

 at 430). Prosecutorial functions protected by absolute immunity include decisions such as

 “whether to present a case to a grand jury, . . . whether and when to prosecute, whether to dismiss

 an indictment against particular defendants, which witnesses to call, and what other evidence to

 present.” Giraldo v. Kessler, 694 F.3d 161, 165 (2d Cir. 2012). The Supreme Court has “made

 clear that absolute immunity may not apply when a prosecutor is not acting as ‘an officer of the

 court,’ but is instead engaged in other tasks, say, investigative or administrative tasks.” Van de

 Kamp v. Goldstein, 555 U.S. 335, 342(2009) (citing Imbler, 424 U.S. at 431 n.33). A prosecutor

 who engages in such activities is protected only by qualified immunity. Sclafani v. Spitzer, 734 F.

 Supp. 2d 288, 296 (E.D.N.Y. 2010) (citing Van de Kamp, 129 S. Ct. at 861).

        Plaintiff argues that absolute immunity is not due to Defendants Flynn and Hochul because

 they were engaged in “administrative” tasks when overseeing his prosecution.            (Plaintiff’s


        4
          Though Defendants characterize prosecutorial immunity as a jurisdictional ground for
 dismissal under Rule 12(b)(1), prosecutorial immunity is treated as a common law immunity
 available upon a Rule 12(b)(6) motion. See, e.g., Imbler v. Pachtman, 424 U.S. 409, 419–22
 (1976); Bouchard v. Olmsted, 775 F. App’x 701, 702–03 (2d Cir. 2019) (summary order).

                                                  7
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 8 of 28 PageID #: 223




 Memorandum of Law in Opposition to the Motion to Dismiss (“Pl.’s Opp’n”), Dkt. 22, at 14–15.)

 Plaintiff cites the “countless small choices and neglects” and “administrative delays” mentioned

 in the Second Circuit opinion, including the “‘administrative delays’ in transporting [Plaintiff] to

 court-ordered competency hearings,” “delays in plea negotiations,” delays in producing transcripts

 of proceedings, and “district court congestion” as examples of the administrative tasks for which

 Defendants Flynn and Hochul were responsible. (Id.)

        To the extent Plaintiff seeks to hold Defendants Flynn and Hochul accountable for the

 items on this list that are arguably attributable to the prosecution, 5 the Court finds that Defendants

 Flynn and Hochul are entitled to absolute prosecutorial immunity. Both the provision of discovery

 and plea negotiations are core prosecutorial functions that are “intimately associated with the

 judicial phase of the criminal process.” Imbler, 424 U.S. at 430; see Van de Kamp v. Goldstein,

 555 U.S. at 345 (noting that “Imbler makes clear that all [] prosecutors would enjoy absolute

 immunity” from a suit “on the ground that they should have found and turned over the

 impeachment material”); Varricchio v. County of Nassau, 702 F. Supp. 2d 40, 66 (E.D.N.Y. 2010)

 (citing Taylor v. Kavanagh, 640 F.2d 450, 451–52 (2d Cir. 1981) for the proposition that absolute

 immunity applies to a prosecutor negotiating a guilty plea).

        More fundamentally, however, Plaintiff fails to connect either Defendant Flynn or Hochul

 to the conduct at issue so as to warrant any liability from which they would be immune. Neither

 Defendant Flynn nor Hochul is mentioned in the Amended Complaint’s Statement of Facts. (See

 Am. Compl., Dkt. 14, ¶¶ 14–69.) Instead, the Amended Complaint describes actions taken by “the



        5
          Neither the Amended Complaint nor Plaintiff’s Opposition appears to advance a theory
 as to why Defendants Flynn and Hochul would be responsible for the administrative delays of the
 U.S. Marshals “transporting [Plaintiff] to court-ordered competency hearings,” the delays
 allegedly caused by court reporters in providing transcripts, or “district court congestion.”

                                                   8
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 9 of 28 PageID #: 224




 government,” namely, withholding discovery for an indeterminate period of time (see id. ¶¶ 42–

 43), and failing to provide Plaintiff with a plea agreement for roughly a year and a half (id. ¶¶ 47–

 52). Plaintiff appears to advance a respondeat superior theory of Defendants Flynn and Hochul’s

 liability, i.e., that because they were the U.S. Attorneys for the Western District of New York

 during the period of his extended incarceration, they must be liable.

         Plaintiff’s theory, however, is foreclosed by Bivens pleading standards. “Because vicarious

 liability is inapplicable to Bivens . . . suits, a plaintiff must plead that each Government-official

 defendant, through the official’s own individual actions, has violated the Constitution.” Iqbal, 556

 U.S. at 676; see also id. at 675 (“[A] federal official’s liability ‘will only result from his own

 neglect in not properly superintending the discharge’ of his subordinates’ duties” (quoting Dunlop

 v. Munroe, 7 Cranch 242, 269, 3 L.Ed. 329 (1812)); Tangreti v. Bachmann, 983 F.3d 609, 618 (2d

 Cir. 2020) (“[A]fter Iqbal, there is no special rule for supervisory liability. Instead, a plaintiff must

 plead and prove ‘that each Government-official defendant, through the official’s own individual

 actions, has violated the Constitution.”’ (quoting Iqbal, 557 U.S. at 676)).

         Plaintiff has not alleged facts showing any kind of direct involvement by Defendants Flynn

 and Hochul in violating Plaintiff’s speedy trial rights. (See generally, Am. Compl., Dkt. 14.) The

 claims against each must therefore be dismissed.6

 II.     Plaintiff’s FTCA Claims

         Defendants also seek dismissal of Plaintiff’s FTCA claims against the United States. The

 FTCA


         6
           Because the Court finds that Plaintiff has failed to state a Bivens claim against Defendants
 Flynn and Hochul, and because they would, in any event, be absolutely immune from such a claim,
 the Court does not address Defendant’s arguments that Bivens does not extend to the conduct at
 issue in this case or that Plaintiff’s Bivens claims against Defendants Flynn and Hochul are barred
 by the applicable statute of limitations.

                                                    9
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 10 of 28 PageID #: 225




        waives the United States’s sovereign immunity for certain classes of torts claims
        and provides that the federal district courts shall have exclusive jurisdiction over
        damages claims against the United States for injury or loss of property, or for
        personal injury or death “caused by the negligent or wrongful act or omission of
        any employee of the Government while acting within the scope of his office or
        employment.”

 Celestine v. Mt. Vernon Neighborhood Health Ctr., 403 F.3d 76, 80 (2d Cir. 2005) (quoting 28

 U.S.C. § 1346(b)(1)). Thus, while the Bivens claims against Defendants Flynn and Hochul must

 be dismissed because of prosecutorial immunity, their alleged conduct may form the basis of an

 FTCA claim against the United States.

        Under the FTCA, the United States government waives sovereign immunity for torts

 committed by its employees “under circumstances where the United States, if a private person,

 would be liable to the [plaintiff] in accordance with the law of the place where the act or omission

 occurred.” 28 U.S.C. § 1346(b)(1). To state a claim under the FTCA, “the plaintiff must:

 (1) satisfy the ‘private party analog’ element of an FTCA claim, and (2) set forth the elements

 necessary to state a comparable cause of action under state law.” Figueroa v. United States, 739

 F. Supp. 2d 138, 140 (E.D.N.Y. 2010).

        The FTCA contains various exceptions that limit the Government’s liability even where a

 private analog may be found. First, 28 U.S.C. § 2680(a) contains a “discretionary function”

 exception, which provides that the Government is not liable for claims “based upon the exercise

 or performance or the failure to exercise or perform a discretionary function or duty on the part of

 a federal agency or an employee of the Government, whether or not the discretion involved be

 abused.” 28 U.S.C. § 2680(a). The exception applies only to acts that “involve an element of

 judgment or choice” and which are susceptible to public policy considerations. United States v.

 Gaubert, 499 U.S. 315, 323–25 (1991) (internal quotation marks omitted) (citing Berkovitz v.

 United States, 486 U.S. 531, 536 (1988)).

                                                 10
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 11 of 28 PageID #: 226




        Second, the FTCA excludes claims arising out of certain intentional torts: “assault, battery,

 false imprisonment, false arrest, malicious prosecution, abuse of process, libel, slander,

 misrepresentation, deceit, or interference with contract rights[.]” 28 U.S.C. § 2680(h). “However,

 the ‘law enforcement proviso’ in [28 U.S.C. § 2680(h)] nonetheless subjects the Government to

 claims against investigative or law enforcement officers arising out of ‘assault, battery, false

 imprisonment, false arrest, abuse of process, or malicious prosecution.’” Saleh v. United States,

 No. 12-CV-4598 (KBF), 2013 WL 5439140, at *8 (S.D.N.Y. Sept. 27, 2013) (quoting 28 U.S.C.

 § 2680(h)), aff’d, 580 F. App’x 22 (2d Cir. 2014).

        It is slightly challenging to distinguish between Plaintiff’s multiple FTCA claims and to

 identify the underlying private party analog claims that he is alleging in each. While the Amended

 Complaint lists nine separate causes of action under the FTCA (see Am. Comp., Dkt. 14, ¶¶ 70–

 281), Plaintiff in his Opposition to Defendants’ Motion to Dismiss frames his FTCA claims as

 being solely for negligent infliction of emotional distress (“NIED”) and intentional infliction of

 emotional distress (“IIED”) (see Pl.’s Opp’n, Dkt. 22, at 1, 9–13). It is thus unclear to what degree,

 if at all, Plaintiff is pursuing the other claims that he raised in the Amended Complaint. The Court

 nonetheless addresses all of the claims it construes Plaintiff as asserting in this action, and finds

 that they must all be dismissed.

        A.      IIED

        Plaintiff clearly advances a claim for intentional infliction of emotional distress. “Under

 New York Law, [IIED] has four elements: ‘(i) extreme and outrageous conduct; (ii) intent to cause,

 or disregard of a substantial possibility of causing, severe emotional distress; (iii) a causal

 connection between the conduct and injury; and (iv) severe emotional distress.”’ Saleh, 2013 WL

 5439140, at *11 (quoting Howell v. N.Y. Post Co., 81 N.Y.2d 115, 121 (1993)). “Whether the

 alleged conduct is sufficiently extreme and outrageous is a matter of law for the courts to decide.”
                                                  11
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 12 of 28 PageID #: 227




 Frigerio v. United States, No. 10-CV-9086 (SAS), 2011 WL 3163330, at *9 (S.D.N.Y. July 22,

 2011). The extreme and outrageous requirement is met “only where the conduct has been so

 outrageous in character, and so extreme in degree, as to go beyond all possible bounds of decency,

 and to be regarded as atrocious, and utterly intolerable in a civilized society. This standard is

 rigorous and difficult to satisfy.” Id. (internal quotation marks and citations omitted).

        “Unlike other intentional torts like slander and misrepresentation, neither intentional nor

 negligent infliction of emotional distress is explicitly listed as an exception to the Government’s

 waiver of sovereign immunity for international torts under [the FTCA].” Saleh, 2013 WL

 5439140, at *11. Though Plaintiff appears to concede that IIED operates as an exception to the

 government’s FTCA waiver of sovereign immunity (see Pl.’s Opp’n, Dkt. 22, at 12–13), courts in

 this circuit have traditionally declined to decide whether IIED falls within the exceptions to the

 waiver, see Saleh, 2013 WL 5439140, at *11 (citing Stuto v. Fleishman, 164 F.3d 820, 827 (2d

 Cir. 1999)); see also Frigerio, 2011 WL 3163330, at *9 (stating only that “an IIED claim arising

 out of an act that would otherwise be barred by the [section 2680(h)] intentional torts exception is

 [] prohibited” (citing, inter alia, Lambertson v. United States, 528 F.2d 441, 443 (2d Cir. 1976))).

        In this case, as in those cited above, it is unnecessary for the Court to decide whether the

 Government’s waiver of sovereign immunity extends to IIED claims, because the Court finds that

 no IIED claim has been stated. See Saleh, 2013 WL 5439140, at *11 (citing Stuto, 164 F.3d at

 827, for the proposition that a court may analyze a plaintiff’s IIED FTCA claim for sufficiency

 without first determining whether the tort was barred by one of the exceptions to the FTCA). As

 a preliminary matter, the FTCA does not authorize suits based on the intentional actions of federal

 prosecutors. See Gonzalez v. United States, No. 16-CV-1494 (KAM), 2018 WL 1597384, at *7

 (E.D.N.Y. Mar. 31, 2018) (citing Bernard v. United States, 25 F.3d 98, 104 (2d Cir. 1994)).



                                                  12
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 13 of 28 PageID #: 228




 Acknowledging as much, Plaintiff therefore premises his theory on the conduct of the U.S.

 Marshals and court reporters, and particularly the presumed delays by court reporters giving rise

 to the “significant[] and inexplicabl[e] delay[s]” of court transcripts, including one that was filed

 over six years beyond the date of the court appearance. (Pl.’s Opp’n, Dkt. 22, at 13 (citing Tigano,

 880 F.3d at 614 n.3).)

        With respect to the USMS, who, as law enforcement officers, are not immune for certain

 intentional torts, Plaintiff fails to allege any facts from which to infer that these officers engaged

 in any “assault, battery, false imprisonment,7 false arrest, abuse of process, or malicious

 prosecution,” (and nor does he allege such claims). Saleh, 2013 WL 5439140, at *11; see generally

 Am. Compl., Dkt. 14.) He does not allege that the USMS put him in fear of or subjected him to

 any kind of harmful or offensive conduct. See D.K. by L.K. v. Teams, 260 F. Supp. 3d 334, 364

 (S.D.N.Y. 2017) (“Under New York law, ‘an “assault” is an intentional placing of another person

 in fear of imminent harmful or offensive contact. A “battery” is an intentional wrongful physical

 contact with another person without consent.’” (quoting Girden v. Sandals Int’l, 262 F.3d 195, 203

 (2d Cir. 2001))). Plaintiff similarly fails to allege any facts to support claims of false arrest and

 malicious prosecution. See Salem, 2018 WL 3650132, at *3 (plaintiff asserting false arrest and

 imprisonment claims must demonstrate, inter alia, lack of probable cause for his arrest and

 imprisonment); Gonzalez, 2018 WL 1597384, at *12 (malicious prosecution requires the plaintiff

 to prove, inter alia, lack of probable cause). Nor has Plaintiff alleged the facts required for a claim

 of abuse of process. See Gonzalez, 2018 WL 1597384, at *14 (abuse of process claim requires



        7
           As discussed infra, Plaintiff appears to bring, but fails to state, a claim for excessive
 imprisonment, a distinct claim from the tort of false imprisonment, which, under New York law,
 is substantively the same as a claim for false arrest. Salem v. City of New York, No. 17-CV-4799
 (JGK), 2018 WL 3650132, at *3 (S.D.N.Y. Aug. 1, 2018).

                                                   13
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 14 of 28 PageID #: 229




 that law enforcement officer has (1) “employed regularly issued legal process to compel

 performance or forbearance of some act, (2) with intent to do harm without excuse or justification,

 and (3) in order to obtain a collateral objective that is outside the legitimate ends of the process”

 (quoting Savino v. City of New York, 331 F.3d 63, 76 (2d Cir. 2003))). Rather, as discussed further

 below, Plaintiff’s claims sound in negligence rather than intentional misconduct. Thus, Plaintiff’s

 IIED claim based on conduct of the USMS must be dismissed.

        With respect to the court reporters, Defendants argue that “actions by non-law enforcement

 officers concerning court transcripts cannot be the basis for an intentional tort claim against the

 United States.” (Defendants’ Reply Brief (“Defs.’ Reply.”), Dkt. 25, at 7.) The Court is unsure

 of the basis for Defendants’ claim, as 28 U.S.C. § 2680(h) appears to exempt only the enumerated

 torts (and those that arise out of them) from the FTCA’s waiver of immunity. See 28 U.S.C.

 § 2680(h); see also Simone v. United States, No. 09-CV-3904 (PKC), 2015 WL 419691, at *23

 (E.D.N.Y. Jan. 30, 2015) (citing United States v. Shearer, 473 U.S. 52, 55 (1985) for the principle

 that 28 U.S.C. § 2680(h) “excludes any claim arising out of” the enumerated torts), aff’d, 642 F.

 App’x 73 (2d Cir. 2016). Indeed, other courts have assumed the validity of IIED claims against

 non-law enforcement defendants. See, e.g., Marley v. Ibelli, 203 F. Supp. 2d 302, 311 (S.D.N.Y.

 2001) (dismissing FTCA IIED claim against Smithsonian museum administrator coworker who

 had harassed plaintiff for failure to show extreme and outrageous conduct, rather than as part of

 the group dismissal of claims precluded by the enumerated torts exception), aff’d, 52 F. App’x 564

 (2d Cir. 2002).

        However, the Court need not determine whether Plaintiff could hypothetically state a

 FTCA claim for IIED based on the conduct of the court reporters, because even assuming that such

 a claim is permitted under the FTCA, Plaintiff has failed to allege the necessary elements of an



                                                  14
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 15 of 28 PageID #: 230




 IIED claim as to the court reporters. First, while filing a transcript six years late is indeed

 outrageous, it cannot be “regarded as atrocious, and utterly intolerable in a civilized society.”

 Frigerio, 2011 WL 3163330, at *9; see also Turley v. ISG Lackawanna, Inc., 774 F.3d 140, 158

 (2d Cir. 2014) (affirming that IIED is a “highly disfavored tort under New York law . . . to be

 invoked only as a last resort” (citations omitted)). Second, Plaintiff “fails to plead, except in

 conclusory fashion,” intent on the part of the court reporters. Maragh v. Roosevelt Island

 Operating Corp., No. 16-CV-7530 (JMF), 2018 WL 6573452, at *6 (S.D.N.Y. Dec. 13, 2018)

 (dismissing IIED claim for failure to adequately plead the outrageous element, but noting other

 deficiencies in the claim). Plaintiff does not allege any facts tending to show that the court

 reporters who produced the transcripts at issue, either individually or collectively, had the requisite

 “intent to cause, or disregard of a substantial possibility of causing [him], severe emotional

 distress.” Saleh, 2013 WL 5439140, at *11. Thus, because Plaintiff has failed to allege either

 sufficiently egregious conduct or the requisite intent, his IIED claim fails.

        B.      NIED

        Plaintiff’s other core claim is a claim for negligent infliction of emotional distress. “There

 are different types of NIED claims[.]” Abdel-Karim v. EgyptAir Airlines, 116 F. Supp. 3d 389,

 411 (S.D.N.Y. 2015), aff’d sub nom. Abdel-Karim v. Egyptair Holding Co., 649 F. App’x 5 (2d

 Cir. 2016). As relevant here, however, a plaintiff may seek recovery “based on the theory that

 ‘when there is a duty owed by defendant to plaintiff, breach of that duty resulting directly in

 emotional harm is compensable even though no physical injury occurred.’” Id. (quoting Taggart

 v. Costabile, 14 N.Y.S.3d 388, 395 (App. Div. 2015)). The emotional harm must be a “direct,

 rather than a consequential, result of the breach” and the claim must possess “some guarantee of

 genuineness.” Ornstein v. N.Y.C. Health & Hosps. Corp., 10 N.Y.3d 1, 6 (2008) (citations

 omitted); see also Figueroa, 739 F. Supp. 2d at 140 (explaining that to state an FTCA claim, a
                                                   15
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 16 of 28 PageID #: 231




 plaintiff must “set forth the elements necessary to state a comparable cause of action under state

 law.”).

           Defendants advance three primary arguments as to why Plaintiff’s claim fails: first, that

 Plaintiff has failed to plead the existence of a duty that Defendants owed to Plaintiff and breached

 (Defendants’ Memorandum in Support of the Motion to Dismiss (“MTD”), Dkt. 24, at 22–23);

 second, that Plaintiff has failed to sufficiently allege that the putative breach caused him mental

 injury or unreasonably endangered his physical safety8 (id. at 22); and third, that Plaintiff has failed

 to allege the “extreme and outrageous” conduct required to plead NIED (Defs. Reply, Dkt. 25, at

 7–8).

           Addressing the third argument first, the Court notes that outrageous conduct is not an

 essential element of an NIED claim. While certain courts in this district cited by both Plaintiff and

 Defendants previously held that “[u]nder New York law, the tort[] of . . . negligent infliction of

 emotional distress [requires, inter alia,] extreme and outrageous conduct,” see Simpson ex rel.

 Simpson v. Uniondale Union Free Sch. Dist., 702 F. Supp. 2d 122, 134 (E.D.N.Y. 2010), New

 York courts have since disavowed the “extreme and outrageous conduct” requirement, see

 Taggart, 14 N.Y.S.3d at 398 (“[W]e now clarify that, notwithstanding case law to the contrary,

 extreme and outrageous conduct is not an essential element of a cause of action to recover damages

 for negligent infliction of emotional distress. Our conclusion is consistent with the Court of

 Appeals’[s] formulation of the cause of action alleging negligent infliction of emotional distress,

 which makes no mention of extreme and outrageous conduct.”); see also Herrick v. Grindr, LLC,

 306 F. Supp. 3d 579, 594 n.12 (S.D.N.Y. 2018) (“‘Extreme and outrageous’ conduct is not a


           8
           While Defendants describe the endangerment of physical safety standard, they do not
 explicitly make this argument. (See MTD, Dkt. 24, at 22.) Plaintiff, however, addresses this issue
 in his response papers. (See Pl.’s Opp’n, Dkt. 22, at 4.)

                                                   16
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 17 of 28 PageID #: 232




 necessary element of a claim for negligent infliction of emotional distress.”), aff’d, 765 F. App’x

 586 (2d Cir. 2019), cert. denied, 140 S. Ct. 221(2019). Thus, to the extent Defendants seek

 dismissal of Plaintiff’s claim based on the failure to plead extreme and outrageous conduct, the

 Court rejects that basis.

        Defendants also contend that Plaintiff has failed to plead a specific duty that Defendants

 owed him and then breached. “The duty in [an NIED case] must be specific to the plaintiff, and

 not some amorphous, free-floating duty to society.” Prado v. Perez, 451 F. Supp. 3d 306, 318

 (S.D.N.Y. 2020) (quoting Mortise v. United States, 102 F.3d 693, 696 (2d Cir. 1996)). Plaintiff

 appears to advance two theories as to the specific duty element of his NIED claim: (1) that state

 officials in New York have a duty to protect incarcerated people in their care from reasonably

 foreseeable risk of harm, both because the state owes a duty to those it incarcerates and because,

 on an individual level, state officials “assume” a duty of care towards individuals in their custody;

 and (2) that the Speedy Trial Act creates a duty for Defendants to ensure that Plaintiff proceeds to

 trial. (Pl.’s Opp’n, Dkt. 22, at 6–8.) Specifically, Plaintiff claims that

        the USMS owed a duty to proceed with reasonable care towards a prisoner placed
        into its custody by timely transporting him to court-ordered competency hearings;
        the US Attorney owed a duty to engage in timely competency evaluations, plea
        negotiations and prosecution of [Plaintiff]’s case; and the court reporters owed a
        duty to provide transcripts of court proceedings in a timely manner.

 (Id. at 7.) Defendants counter that the “duty to timely transport [P]laintiff to a court-ordered

 competency hearing” and the “duty [to] insure that plaintiff was not subject to unreasonably

 prolonged detention” are not “specific” to Plaintiff. (Defs.’ Reply, Dkt. 25, at 8 (quoting Am.

 Compl., Dkt. 14, ¶¶ 86, 93).)

        New York tort law does “recognize[] an ‘assumed duty’ theory of liability,” which provides

 that a defendant who “voluntarily assumes a duty to act with reasonable care toward others” is



                                                   17
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 18 of 28 PageID #: 233




 liable “if the plaintiff relied on the defendant’s undertaking and if the defendant’s act or failure to

 act placed the plaintiff in a more vulnerable position than if the obligation had not been assumed.”

 Anson v. United States, 294 F. Supp. 3d 144, 162 (W.D.N.Y. 2018) (collecting cases); see also

 Kloner v. United States, 196 F. Supp. 3d 375, 386 (E.D.N.Y. 2016) (“An assumed duty arises ‘only

 where (1) the failure to exercise due care increases the risk of harm to the plaintiff or (2) the harm

 is suffered because of the plaintiff’s reliance on the undertaking.”’ (quoting Tavarez v. Lelakis,

 143 F.3d 744, 747 (2d Cir. 1998))). However, “[w]here there is no evidence that a defendant’s

 actions either placed the plaintiff in a more vulnerable position or caused the plaintiff to

 detrimentally rely on the defendant, courts have held as a matter of law that the defendant did not

 assume a duty of care.” Id. at 387.

        At least one court in this Circuit has found that the USMS can assume a duty of care toward

 incarcerated individuals when undertaking to transport them. See Anson, 294 F. Supp. 3d at 162

 (finding that USMS deputies “voluntarily assumed a duty to act with reasonable care toward the

 prisoners they transported”); see also Parvi v. City of Kingston, 41 N.Y.2d 553, 559–60 (1977)

 (finding that police officers who arrested a drunk man had breached their assumed duty to him by

 releasing him close to a highway and not orienting him, such that he was then struck by a car).

 The logic of this holding, that federal officers who undertake to fulfill a certain role toward a

 criminal defendant owe a duty to that defendant, would seem to apply not only to the USMS but

 also, as Plaintiff notes, to the prosecutors who undertake to pursue charges against individuals,9



        9
          While the FTCA “does not authorize suits for intentional torts based upon the actions of
 Government prosecutors,” Bernard, 25 F.3d at 104, it is not immediately apparent to the Court
 that the FTCA cannot support a claim against prosecutors for negligence not arising out of an
 intentional tort. To support their argument that prosecutors do not owe a specific duty to those
 whom they prosecute, Defendants cite, inter alia, McCray v. City of New York, No. 03-CV-10080
 (DAB), 2007 WL 4352748 (S.D.N.Y. Dec. 11, 2007), in which the district court found that the
 defendant police officials and prosecutors did not owe a special duty not due to the general public
                                                   18
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 19 of 28 PageID #: 234




 and the court reporters who undertake to provide them with transcripts.10 Cf. Newton v. City of

 New York, 566 F. Supp. 2d 256, 281 (S.D.N.Y. 2008) (finding that plaintiff had, for the purposes

 of supporting a claim for negligent misrepresentation, sufficiently alleged a “special relationship

 and duty” to him from the employees of the district attorney’s office prosecuting him who

 evaluated a rape kit); Bryant v. State, 805 N.Y.S.2d 634, 636 (App. Div. 2005) (finding that

 plaintiff employer could bring a negligence claim on an assumed duty of care theory against the

 state Department of Labor, which had agreed to recruit, screen, and interview prospective

 employees free of charge, to recover damages sustained as a result of theft by Department-

 recommended employee). The Court therefore assumes, without deciding, that Plaintiff has

 alleged some duties owed specifically to him and assumed by the USMS, prosecutors, and court

 reporters who worked on his case, and that these duties do not run afoul of the private analog

 requirement. See Anson, 294 F. Supp. 3d at 162.




 to the plaintiffs whom they arrested and prosecuted (and who were later determined to be innocent
 of the charged crimes). (MTD, Dkt. 24, at 23 (citing McCray, 2007 WL 4352748, at *29).)
 Because, as discussed infra, the Court assumes, without deciding, that a special duty was owed to
 Plaintiff by the government authorities under the circumstances of this case, it does not resolve the
 reasoning or applicability of the McCray decision. The Court notes, however, that the focus in
 McCray, including the parties’ briefing and the court’s decision, was not on the plaintiff’s NIED
 claim, but on the parties’ numerous other claims. Thus, even if the Court were to address the
 merits of the special duty issue, it would not be inclined to rely on McCray.

        10
           The Court notes that New York law requires court reporters to provide transcripts with
 “reasonable diligence.” See N.Y. Judiciary Law § 302 (“Every stenographer in a court of record
 must, upon request, furnish, with all reasonable diligence, to the defendant in a criminal case, or a
 party, or his attorney in a civil cause, a copy, written out at length from his stenographic notes, of
 the testimony and proceedings, or a part thereof, upon the trial or hearing, upon payment, by the
 person requiring the same, of the fees allowed by law.”). A statute may confirm a duty for the
 purposes of an NIED claim, see Dana v. Oak Park Marina, Inc., 230 A.D.2d 204, 208 (1997), and
 the Court therefore assumes that Plaintiff could allege a specific duty on the part of the court
 reporters on this basis, as an alternative to the assumed duty theory.

                                                  19
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 20 of 28 PageID #: 235




        However, even assuming that the USMS, prosecutors, and court reporters owed Plaintiff a

 duty, he has failed to show that they breached that duty. “Once a duty is voluntarily undertaken,

 it must be performed with due care.” Bryant, 805 N.Y.S.2d at 636. “In determining whether a

 cause of action lies in such instances, the query always is whether the putative wrongdoer has

 advanced [some action] to such a point as to have launched a force or instrument of harm, or has

 stopped [such action] where inaction is at most a refusal to become an instrument of good.” Heard

 v. City of New York, 82 N.Y.2d 66, 72 (1993) (internal quotation marks and citation omitted).

 Plaintiff has not demonstrated that the separate delays in processing his criminal case—i.e., the

 prosecutor delaying the plea offer by nearly a year,11 the USMS delaying his transportation to or

 from the mental health examinations by a total of approximately six and a half months, and the

 court reporters delaying the provision of necessary transcripts12 by almost four months—breached

 any duty owed to him by these federal officers. The Court simply cannot find that these delays

 were of such an extent or nature as to “have launched a force or instrument of harm, or [have

 amounted to a] . . . refusal to become an instrument of good,” or that they were so unreasonable as

 to constitute a breach of an assumed duty to timely process Plaintiff’s criminal case. Heard, 82

 N.Y.2d at 72. Nor did these delays place Plaintiff “in a more vulnerable position” than he was

 otherwise in with respect to his prosecution or physical safety. Kloner, 196 F. Supp. 3d at 386,

 390–91. Though these delays, combined with the other delays caused by court congestion and


        11
           It is difficult to find even that the prosecutors owed Plaintiff any duty with respect to the
 timing of their ultimately unsuccessful plea offer, since the government’s decision to offer Plaintiff
 a plea deal, and to condition it on a “two-for-one” deal with his father, is protected by the
 discretionary function exception, in that it involves an element of judgment, was not compelled by
 regulation, and is susceptible to policy analysis. See Fernandini v. United States, No. 15-CV-3843
 (GHW), 2019 WL 1033797, at *2–3 (S.D.N.Y. Mar. 5, 2019).
        12
           As discussed infra in note 15, the Court considers only the transcript delays that Plaintiff
 alleges slowed the processing of his case.

                                                   20
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 21 of 28 PageID #: 236




 Plaintiff’s own attorneys, may have placed Plaintiff in a vulnerable position with respect to his

 mental and emotional status, that fact does not render the conduct of the federal officers deficient

 to the point of constituting a breach of any duty they owed to Plaintiff. As such, Plaintiff has failed

 to allege a breach of duty.

        Furthermore, Plaintiff has failed to sufficiently allege causation, i.e., that his mental injury

 (and resulting damages) were direct consequences of the federal officers’ negligence. “In addition

 to the breach of duty, the plaintiff must show that he sustained ‘mental injury’ as a ‘direct, rather

 than a consequential, result of the negligence, and that the claim of emotional distress possess[es]

 some guarantee of genuineness.”’13 Abdel-Karim, 116 F. Supp. 3d at 411 (alteration in original)

 (quoting Taggart, 14 N.Y.S.3d at 398). Where a third person intervenes “between the defendant’s

 conduct and the plaintiff’s injury, . . . liability turns upon whether the intervening act is a normal

 or foreseeable consequence of the situation created by the defendant’s negligence.” Taggart, 14

 N.Y.S.3d at 399 (internal citation omitted). The Court finds that Plaintiff has not sufficiently

 alleged that his mental injury, namely, the anxiety resulting from his seven-year period of pre-trial




        13
             The guarantee of genuineness element is customarily satisfied “where the particular type
 of negligence is recognized as providing an assurance of genuineness, as in cases involving the
 mishandling of a corpse or the transmission of false information that a parent or child had died.”
 Taggart, 14 N.Y.S.3d at 398 (internal quotation marks and citations omitted). “[I]n the absence
 of such specific circumstances, the guarantee of genuineness generally requires that the breach of
 the duty owed directly to the injured party must have at least endangered the plaintiff’s physical
 safety or caused the plaintiff to fear for his or her own physical safety.” Id. Here, the Court finds
 that the Second Circuit’s decision to overturn Plaintiff’s conviction and release him from custody,
 based, in part, on Plaintiff’s “anxiety and the oppressiveness of [his] lengthy period of pretrial
 incarceration,” implicitly provides some guarantee of genuineness with respect to Plaintiff’s
 mental injury for his NIED claim. See Tigano, 880 F.3d. at 618–19 (“Nearly seven years of delay
 in a trial the AUSA described as ‘very simple’ imposes an inexcusable amount of anxiety on the
 unconvicted defendant.” (internal record citation omitted) (noting that Plaintiff repeatedly
 expressed his anxiety to the district court and explicitly cited that anxiety as the primary motivation
 for his desire for a speedy trial)). That element of his NIED claim is therefore met at this stage.
                                                   21
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 22 of 28 PageID #: 237




 detention, was “a direct, rather than a consequential, result of the breach [of Defendants’ duty].”

 Taggart, 14 N.Y.S.3d at 398 (internal quotation marks and citation omitted).

        Based on the allegations in the Amended Complaint, even liberally construed, the majority

 of the seven-year pre-trial detention period was not attributable to the conduct of the federal

 officers.14 Rather, when the time that it took for the USMS to transport Plaintiff to and from

 competency exams, the time it took for the prosecutors to provide a written plea agreement, and

 the time it took for the court reporters to produce the necessary transcripts15 are all added up (and

 accounting for some vagueness and overlap within the Amended Complaint), they together amount

 to roughly 24 months—around two years, and significantly less than half, of Plaintiff’s almost

 seven-year pre-trial detention. See Tigano, 880 F.3d at 606–10, 614–15; (Am. Compl., Dkt. 14,

 ¶¶ 14–63). Indeed, some portion of those 24 months does not actually constitute delay, since some

 period of time was reasonably required to perform each of these functions. But, even counting all

 24 months as delay, given that less than half of the total pretrial delay of Plaintiff’s case was caused

 by the conduct of federal officers, the Court cannot plausibly infer that the mental injury or anguish

 that Plaintiff suffered from his seven-year pretrial detention was a “direct, rather than []

 consequential, result” of the federal officers’ conduct, either separately or combined. Taggart, 14

 N.Y.S.3d at 398. Instead, the acts of third parties, including the district court and Plaintiff’s own


        14
          Indeed, both the district court and Plaintiff’s own counsel played a significant role in
 extending the pretrial period in the criminal case.
        15
            Plaintiff fails to allege any causal relationship between the seemingly extraordinary
 2,194-day delay in producing the transcript of Plaintiff’s arraignment and the overall delay in his
 criminal case or any emotional distress he suffered as a result of the overall length of his criminal
 proceedings. (See Am. Compl., Dkt. 14, ¶ 78.) Similarly, Plaintiff does not allege a delay of the
 overall proceedings resulting from the 186 days it took to file the transcript from the preliminary
 exam, or the 139 day it took to file the transcript from the oral argument on pretrial motions. (See
 id. ¶¶ 80–81.) For this reason, the Court does not count those delays when estimating the delays
 attributable to federal officers.

                                                   22
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 23 of 28 PageID #: 238




 counsel, contributed substantially to the seven-year delay and thus constituted intervening events

 “between the [federal officers’] conduct and the plaintiff’s injury . . . [that were not] a normal or

 foreseeable consequence of the situation created by the [federal officers’ alleged] negligence.”

 Taggart, 14 N.Y.S.3d at 399. To be sure, the facts found by the Circuit and alleged by Plaintiff

 are sufficient to show that the mental anguish Plaintiff suffered as a result of his seven-year pretrial

 confinement was a “consequential result” of the federal officers’ conduct, but the role of

 intervening third parties, such as the court and Plaintiff’s counsel, in causing the bulk of the

 injurious delay—which the federal officers could neither control nor foresee—forecloses the

 possibility that the federal officers “directly” caused Plaintiff’s injury.16

         Plaintiff might argue that he is not alleging a single monolithic injury caused by the entire

 seven years of delay, but rather a series of discrete and distinct mental injuries, some resulting

 directly from the conduct of federal officers. But the flaw in this argument is that the mental injury

 that has any “guarantee of genuineness” in this case cannot be divided up into separate injuries

 resulting from discrete delays; it is necessarily based on the cumulative effect of the seven years

 of delay to which Plaintiff was subjected. Plaintiff cannot demonstrate, for example, that the

 emotional distress he felt during the one-year period in which the prosecution delayed providing

 him with a written plea offer was due solely to that delay, as opposed to the cumulative effect of

 the four years of delay that preceded it, which resulted from the actions of many participants in the

 criminal process. Furthermore, standing alone, these discrete acts of delay, such as the one-year


         16
           While New York law recognizes joint and several liability as to multiple tortfeasors who
 cause a single indivisible injury, see Ravo v. Rogatnick, 514 N.E.2d 1104 (1987); Mazyck v. Long
 Island R. Co., 896 F.Supp. 1330, 1333 (E.D.N.Y.1995) (“The law is clear that where there is but
 one indivisible injury caused by the joint or concurrent acts of two or more tortfeasors, each
 tortfeasor is jointly and severally liable for the entire amount of damages.” (citation omitted)), that
 concept is inapplicable here, because the mental injury claimed by Plaintiff cannot be causally
 connected to the federal officers’ conduct, such that they can be deemed tortfeasors.

                                                    23
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 24 of 28 PageID #: 239




 plea-offer delay or the several month delay in returning Plaintiff from his competency evaluation,

 do not sufficiently guarantee the genuineness of the existence of Plaintiff’s mental injury.

         Because the seven-year delay in taking Plaintiff to trial was the result of “countless small

 choices and neglects” and not caused by any “single, extraordinary factor,” Tigano, 880 F.3d at

 606, Plaintiff will not be able to show that any injury he suffered as a result of his excessive pretrial

 detention was the direct result, or a reasonably foreseeable consequence, of negligence by

 prosecutors, the USMS, or court reporters. His NIED claim must therefore be dismissed for lack

 of sufficient allegations to show causation.17

         C.      Constitutional Torts

         To the extent Plaintiff maintains additional claims under the FTCA for violations of his

 Fourth, Fifth, Sixth and Eighth Amendment rights (see Am. Comp., Dkt. 14, ¶¶ 70–108, 206–11),

 those too must be dismissed.18 “The FTCA has not waived [the Government’s] sovereign

 immunity with respect to claims that its employees have committed constitutional torts under the

 federal constitution.” Hernandez v. United States, 939 F.3d 191, 205 (2d Cir. 2019) (internal



         17
            Defendants also move for dismissal of the general negligence FTCA claim in Plaintiff’s
 complaint. “The elements of a negligence claim under New York law are: ‘(i) a duty owed to the
 plaintiff by the defendant; (ii) breach of that duty; and (iii) injury substantially caused by that
 breach.”’ Pasternack v. Lab. Corp. of Am. Holdings, 807 F.3d 14, 19 (2d Cir. 2015) (citing, inter
 alia, Merino v. N.Y.C. Transit Auth., 639 N.Y.S.2d 784 (App. Div. 1996)). While Plaintiff appears
 to represent in his Opposition that he does not raise a negligence claim separate and apart from his
 NIED claim (see Pl.’s Opp’n, Dkt. 22, at 9), the Court notes that any freestanding negligence claim
 would fail for the same reasons as his NIED claim, namely that Plaintiff has not sufficiently alleged
 breach of a duty or that his injuries were “substantially caused” by any of the putative breaches of
 duty he catalogues.
         18
            The Court also notes that Plaintiff has not responded to Defendants’ arguments for
 dismissal of these claims (see generally Pl.’s Opp’n, Dkt. 22), and thus has abandoned them, see
 Rohn Padmore, Inc. v. LC Play Inc., 679 F. Supp. 2d 454, 459 (S.D.N.Y. 2010) (“Where one party
 fails to respond to an opposing party’s argument that its claim must be dismissed, courts may
 exercise their discretion and deem the claim abandoned” (citation omitted)).

                                                    24
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 25 of 28 PageID #: 240




 quotation marks and citation omitted). The Supreme Court has held that for a claim to be

 actionable against the United States under the FTCA, a claimant “must allege, inter alia, that the

 United States ‘would be liable to the claimant’ as ‘a private person’ ‘in accordance with the law

 of the place where the act or omission occurred.’ However, ‘[a] constitutional tort claim . . . could

 not contain such an allegation’ by definition.” Gonzalez, 2018 WL 1597384, at *5 (quoting FDIC

 v. Meyer, 510 U.S. 471, 477 (1994)). Because Plaintiff’s claims under the Fourth, Fifth, Sixth and

 Eighth Amendments have no private analog, they are barred by sovereign immunity and must be

 dismissed.

        D.      The Speedy Trial Act

        Plaintiff also appears to raise an FTCA claim for negligent violation of the Speedy Trial

 Act (see Am. Compl., Dkt. 14, at ¶¶ 109–13), though again, Plaintiff’s failure to respond to

 Defendants’ arguments for dismissal of this claim means that the Court may find that he has

 abandoned it, see Rohn Padmore, Inc., 679 F. Supp. 2d at 459. In any event, just as no private

 analog exists for Plaintiff’s constitutional claims, see Gonzalez, 2018 WL 1597384, at *5, there is

 no private analog for Plaintiff’s Speedy Trial Act claim. As such, it must be dismissed. See Akol

 v. Carney, No. 20-CV-26 (SPB), 2020 WL 3034830, at *2 (W.D. Pa. June 5, 2020) (finding that

 the “federal ‘Speedy Trial Act’ . . . does [not] afford a private right of action to aggrieved

 individuals); Neal v. United States, No. 12-CV-01327 (AWI) (BAM), 2014 WL 172545 at *6 (E.D.

 Ca. Jan. 15, 2014) (finding compensatory damages not available for a speedy trial claim);

 Mousseaux v. U.S. Comm’r of Indian Affairs, 806 F. Supp. 1433, 1437–38 (D.S.D. 1992), aff’d in

 part, remanded in part on other grounds sub nom. Mousseaux v. United States, 28 F.3d 786 (8th

 Cir. 1994) (dismissing a claim for damages for Speedy Trial Act violations and finding that “the

 criminal defendant’s remedy is to request that the court dismiss the charges against him and, in



                                                  25
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 26 of 28 PageID #: 241




 some cases, punish the offending attorney with fines or a prohibition against practicing in the

 federal court issuing the order”).

        E.      Unreasonably Prolonged Detention

        To the extent Plaintiff brings an FTCA claim for unreasonably prolonged detention, that

 too must be dismissed for failure to state a claim.19 To do so, a plaintiff “must allege that (1) [he

 or] she has a right to be free from continued detention stemming from law enforcement officials’

 mishandling or suppression of exculpatory evidence, (2) the actions of the [law enforcement

 officials] violated that right, and (3) the [law enforcement officials’] conduct ‘shocks the

 conscience.’” Ying Li v. City of New York, 246 F. Supp. 3d 578, 622 (E.D.N.Y. 2017) (citation

 omitted). Because, as Defendants note (MTD, Dkt. 24, at 23–24), Plaintiff has not alleged that

 any law enforcement officials mishandled or suppressed exculpatory evidence, no claim for

 unreasonably prolonged detention lies.20

        F.      Negligent Hiring and Supervision Claims

        Plaintiff’s negligent hiring and supervision claims must also be dismissed. Multiple courts

 in this circuit have found that claims for negligent hiring and supervision fall squarely within the

 FTCA’s discretionary function exception, discussed supra. See Needham v. United States, No.

 17-CV-05944 (ER), 2018 WL 3611944, at *4 (S.D.N.Y. July 27, 2018) (collecting cases and




        19
           To the extent Plaintiff’s unreasonably prolonged detention claim is instead a claim that
 the unreasonable length of his detention violates his constitutional rights, the Court notes that, as
 discussed supra, “[t]he FTCA has not waived [the Government’s] sovereign immunity with respect
 to claims that its employees have committed constitutional torts under the federal constitution.”
 Hernandez, 939 F.3d at 205.
        20
          Dismissal of this claim is also appropriate because Plaintiff has abandoned it by failing
 to respond to Defendants’ arguments for dismissal. See Rohn Padmore, Inc., 679 F. Supp. 2d at
 459.

                                                  26
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 27 of 28 PageID #: 242




 dismissing plaintiff’s claims for negligent hiring under Fed. R. Civ. P. 12(b)(1)). As the D.C.

 Circuit outlined in Burkhart v. Washington Metropolitan Area Transit Authority, 112 F.3d 1207

 (D.C. Cir. 1997), hiring and supervision claims involve both judgment and public policy

 considerations:

        The hiring decisions of a public entity require consideration of numerous factors,
        including budgetary constraints, public perception, economic conditions, individual
        backgrounds, office diversity, experience and employer intuition. Similarly,
        supervision decisions involve a complex balancing of budgetary considerations,
        employee privacy rights, and the need to ensure public safety. The extent of
        training with which to provide employees requires consideration of fiscal
        constraints, public safety, the complexity of the task involved, the degree of harm
        a wayward employee might cause, and the extent to which employees have deviated
        from accepted norms in the past. Such decisions are surely among those involving
        the exercise of political, social, or economic judgment.

 Saint-Guillen v. United States, 657 F. Supp. 2d 376, 387 (E.D.N.Y. 2009) (quoting Burkhart, 112

 F.3d at 1217). For the reasons explained so clearly in Burkhart, Plaintiff’s negligent hiring and

 supervision claims must be dismissed.

 III.   The John Doe Defendants

        Plaintiff also brings Bivens claims against Defendants “JOHN/JANE DOE #1 in his/her

 individual capacity as an employee of the United States Marshals Service, and JOHN/JANE DOE

 #2, in his/her individual capacity as an employee of the Court Reporters of the Western District of

 New York” (collectively, the “John Doe Defendants”). (Am. Compl., Dkt. 14, at 1 (case caption),

 ¶¶ 7–8, 166–205, 252–281.) These Defendants have never been served and so do not move to

 dismiss. Nonetheless, the Court may consider the viability of the claims against these unnamed

 defendants in deciding a motion to dismiss the complaint. Cf. Case v. Anderson, No. 16-CV-983

 (NSR), 2017 WL 11557458, at *2 (S.D.N.Y. Sept. 11, 2017) (finding it “entirely proper to consider

 the viability of [] claims [against John Doe defendants] when deciding a motion to dismiss in the

 Section 1983 context.” (citing Hogan v. Fischer, 738 F.3d 509 (2d Cir. 2013)).

                                                 27
Case 1:19-cv-03337-PKC-PK Document 29 Filed 03/22/21 Page 28 of 28 PageID #: 243




        Here, the Court finds that dismissal of the claims against the John Doe Defendants is

 warranted because Plaintiff has failed to identify these defendants within the statute of limitations

 for the Bivens claims alleged against them. “The statute of limitations for Bivens actions arising

 in New York is three years.” Tapia-Ortiz v. Doe, 171 F.3d 150, 151 (2d Cir. 1999). Even where

 a plaintiff has filed a complaint naming John Doe Defendants “within the three-year statute of

 limitations period, it is familiar law that ‘John Doe’ pleadings cannot be used to circumvent statutes

 of limitations because replacing a ‘John Doe’ with a named party in effect constitutes a change in

 the party sued.” Id. at 151–52 (quotation marks and citation omitted).

        In this case, Plaintiff’s Bivens claims accrued at the latest when the Second Circuit

 overturned his conviction on January 23, 2018. More than three years have passed since the date

 of Plaintiff’s release, and Plaintiff has still not identified the John Doe defendants. Accordingly,

 his Bivens claims against these Defendants must be dismissed. See Holmes v. United States, No.

 04-CV-7652 (GBD), 2005 WL 2298159, at *1 n.2 (S.D.N.Y. Sept. 20, 2005) (dismissing Bivens

 claims against John Doe defendants after more than three years had elapsed between date of the

 incident at issue and date of the order).

                                             CONCLUSION

        For the reasons discussed above, Defendants’ motion to dismiss is granted. Plaintiff’s

 claims against the John Doe Defendants are also dismissed, and the Amended Complaint is

 dismissed in its entirety. The Clerk of Court is respectfully directed to enter judgment and close

 the case.

                                                       SO ORDERED.

                                                       /s/ Pamela K. Chen
                                                       Pamela K. Chen
                                                       United States District Judge
 Dated: March 22, 2021
        Brooklyn, New York
                                                  28
